DETAILED ACTION
Claims 1-3 and 5-9 are pending before the Office for review.
In the response filed November 19, 2020:
Claims 1 was amended.
Claims 7-9 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 5, 2019.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over RANJAN et al (U.S. Patent Application Publication 2016/0293432) in view of HUDSON et al (U.S. Patent Application Publication 2018/0350618) and BHOWMICK et al (U.S Patent Application Publication 2015/0017809).
With regards to claims 1 and 3, Ranjan discloses an etching method comprising: preparing a substrate having a pattern of protective layer that acts as a mask and an exposed region which may comprise an insulating material formed on an etching target surface of the substrate (Paragraphs [0029]-[0030], [0032]-[0033]) forming a monolayer film comprising a fluorocarbon compound of the form CxFy on the pattern of the substrate (Paragraph [0034]) and irradiating the substrate on which the monolayer film is formed with ions of an activation gas activating the CFx (Paragraphs [0036]-[0037]) wherein the activation gas is an Ar gas (Paragraphs [0036]).
Ranjan does not explicitly disclose a substrate having a pattern of a metal layer and an insulating layer and a self-assembled monolayer which is straight chain molecules so that the difference in etching rate occurs between the metal layer and the insulating film.
Hudson discloses an etching method comprising preparing a substrate having a pattern of a metal layer which acts as a protective layer (pattern mask of titanium nitride 212) and a dielectric etch layer ( 208 porous low k dielectric etch layer), forming fluorocarbon layer (224) wherein the layer is selectively deposited; flowing an activation gas wherein the activation gas comprises argon to activate the etching of the dielectric layer selective to the metal masking layer (Paragraphs [[0016], [0021]-[0024]) rendering obvious a substrate having a pattern of a metal layer and an insulating layer wherein the different in etching rate occurs between the metal layer and the insulating layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ranjan to include the pattern and etching rate differences as rendered obvious by because such method 
Bhowamick discloses an etching method comprising forming a fluorocarbon containing molecule on the surface of a substrate to be etched (Paragraph [0020]) and irradiating the substrate on which the molecules are formed with an activation gas that activates the fluorocarbon (Paragraph [0021]). Bhowamick further discloses the a fluorocarbon containing molecule selective deposition to form a selective and self limiting deposition of fluorocarbon containing molecules leading to a self-limited degree of fluorocarbon containing molecules wherein the deposition is almost evenly thick layer of fluorocarbon containing molecules wherein a single monolayer is formed such as 2,3-hexafluorobutadiene (Paragraphs [0021], [0024]-[0028]) which renders obvious forming a self-assembly monolayer by depositing a straight chain molecules containing CFx on the substrate to be etched. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ranjan to include the single monolayer of fluorocarbon molecules (self-assembly monolayer) as rendered obvious by Bhowamick because the reference of Bhowamick teaches that in order to the single monolayer controls the thickness of the etching (Paragraph [0028]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Bhowamick. MPEP 2143D
With regards to claim 7, the modified teachings of Ranjan renders obvious wherein the act of irradiating the substrate with the ions of the activation gas includes discloses performing an adsorption of the monolayer on the exposed portion with the fluorocarbon followed by a activation with gas ions from a noble gas and another element wherein the gas ions bombard the substrate with sufficient energy to etch the surface Hudson Paragraphs [0021]-[0025] discloses forming the fluorocarbon layer and then activating which causes a chemical etching with a carbon etchant wherein the dielectric layer is etched; ions generated by the activation to be accelerated from the plasma to the substrate wherein the metal mask and insulating layers are etched at different rates).
With regards to claim 8, the modified teaching of Ranjan renders obvious wherein the act of irradiating the substrate with the ions of the activation gas includes irradiating the substrate with the ions for a predetermined period of time enough to consume to consume the self assembled monolayer completely (Ranjan Paragraphs [0036]-[0038], [0041]-[0042] discloses desorbing the monolayer for a time period to remove the adsorption monolayer until the target depth is reach and repeating the adsorption and desorption until full depth is reached).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RANJAN et al (U.S. Patent Application Publication 2016/0293432) in view of HUDSON et al (U.S. Patent Application Publication 2018/0350618) and BHOWMICK et al (U.S Patent Application Publication 2015/0017809) as applied to claims 1, 3 and 7-8, in further view of OGAWA et al (U.S. Patent 5,451,459) and TRIA et al (U.S. Patent Application Publication 2014/0370305).
With regards to claim 2,
However the modified teachings of Ranjan is silent as to wherein the straight chain molecules have a chemical structure of CF3-(CF2-CF2-CF2-O-)m-CH2-CH2-Si-(OCH3)3 and m is an integer from 10 to 20.
Ogawa discloses a fluorine based or siloxane based chemical adsorbed film containing a fluorocarbon compound of a straight chain molecules containing CFx (Col. 1 lines 10-13, Col. 2 lines 28-33, 51-56). Tria discloses a hydrolyzable fluoroalkysilane which can be chemically absorbed onto a surface includes heptadecafluoro-1,1,2,2-tetrahydrodecyl)triethoxysilane which renders obvious wherein the straight chain molecules have a chemical structure of CF3-(CF2-CF2-CF2-O-)m-CH2-CH2-Si-(OCH3)3 and m is an integer from 10 to 20.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Ranjan to include the particular straight chain molecules as rendered obvious by the teachings of Ogawa and Tria because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the chemically absorbed material as rendered obvious by Ogawa and Tria. MPEP 2143D

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RANJAN et al (U.S. Patent Application Publication 2016/0293432) in view of HUDSON et al (U.S. Patent Application Publication 2018/0350618), BHOWMICK et al (U.S Patent Application Publication 2015/0017809), OGAWA et al (U.S. Patent 5,451,459) and TRIA .
With regards to claim 6, the modified teachings of Ranjan renders obvious the limitations of claim 2 as previously discussed. In addition the modified teachings of Ranjan renders obvious wherein the act of forming the self assembled monolayer includes depositing the straight chain molecules on the substrate in a state where a temperature of the substrate is adjusted to a predetermined range of temperature from a start temperature (Ranjan Paragraphs [0034], [0045], [0051] discloses chemically absorbing the fluorocarbon layer onto the substrate wherein the temperature of the adsorption step is performed at a predetermined temperature as set in Table 1 wherein the temperature is adjusted using a heat transfer gas use to elevate or lower the temperature of the gas Bhowmick Paragraphs [0020]-[0021] discloses fluorocarbon molecules selectively deposited on activated sites for selective ad self limiting deposition).
However the modified teachings of Ranjan does not explicitly disclose wherein the molecules are vaporized.
Fukazawa discloses an etching method comprising forming fluorocarbon molecules on the surface of a substrate to be etched wherein the gas includes a vaporized solid and/or liquid (Paragraphs [0019],[0028]) at a determined temperature (Paragraph [0032]) rendering obvious wherein the straight chain molecules are vaporized.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Ranjan 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has rejected the subject matter of independent claim 1 under Ranjan in view of Hudson and Bhowmick. However the cited prior art fails to teach or render obvious Applicant’s claimed processing conditions including applicants claimed ionizing energy of the activation gas and irradiating the substrate with ions at applicant’s claimed ion current as presented in dependent claim 9. A further search of the prior art has failed to produce analogous art which renders obvious Applicant’s claimed limitation.

Response to Arguments
Applicant’s arguments, see pages 4-9 of Applicant’s response, filed November 19, 2020, with respect to the rejection(s) of claim(s) 1-3 and 6 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim 1 has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hudson et al (U.S. Patent Application Publication 2018/0350618]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713